—Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered June 10, 1999, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The court properly replaced a sworn juror after learning from a court officer that the juror had called and stated that she would be absent because of the death of her mother. We *229reject defendant’s argument that this constituted an improper delegation of the court’s responsibility to make a “reasonably thorough inquiry” concerning a juror’s unavailability (CPL 270.35 [2] [a]). The statute does not specify the manner in which the inquiry is to be conducted. The court did, in fact, make such an inquiry when it relied, without objection, upon information received by the court officer in the normal course of his duties (see, People v Blue, 240 AD2d 281). This inquiry sufficed, under the circumstances, because the death of a parent is an event of such magnitude that it obviously rendered the juror unavailable for much longer than the two-hour statutory period permitting replacement of a juror in the court’s discretion (see, People v Jeanty, 94 NY2d 507).
We perceive no basis for reduction of sentence. Concur— Saxe, J.P., Sullivan, Lerner, Rubin and Friedman, JJ.